Case 1:18-cr-02832-JCH Document 47 Filed 10/29/20

 

 

B

 

iD

 

United States District Court
Albuquerque, New Mexico

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

Mitchell R. Elfers

Clerk of Court

UNITED STATES OF AMERICA, )
Plaintiff,

vs. Cr. No, |8-cr-2832 JCH
GARRETT NEAL, 5
Defendant,

PLEA AGREEMENT

 

Pursuant to Rule 11(c)(1)(C), Fed. R. Crim. P., the parties notify the Court of the
following agreement between the United States Attorney for ihe District of New Mexico, the
Defendant, GARRETT NEAL, and Defendant's counsel, Ahmad Assed, Esq.:

REPRESENTATION BY COUNSEL

1. The Defendant understands the Defendant's right to be represented by an attomey

and is so represented. The Defendant has thoroughly reviewed all aspects of this case with the

Defendant's attorney and is fully satisfied with that attorney's legal representation,

 

RIGHTS OF THE DEFENDANT
2, The Defendant further understands the Defendant's rights:
a. ta plead not guilty, or having already so pleaded, to persist in that plea;

b. to have a trial by jury; and

 

c. at a trial:
1) to confront and cross-examine adverse witnesses,
BI (a be protéciad trom compelled self-incrimination, ~~

3) to testify and present evidence on the Defendant's own behalf, and
Case 1:18-cr-02832-JCH Document 47 Filed 10/29/20 Page 2 of 9

4) to compel the attendance of witnesses for the defense,

WAIVER OF RIGHTS AND PLEA OF GUILTY

3. The Defendant agrees to waive these rights and to plead guilty to the indictment,

charging a violation of 18 U.S.C. §§ 1153 and 1111, that being Second Degree Murder in Indian

 

Country.
SENTENCING
4, The Defendant understands that the maximum penalty provided by law for this
offense is:

a. imprisonment for a period of up te lifetime incarceration;

b. a fine not to exceed the greater of $250,000 or twice the pecuniary gain to
the Defendant or pecuniary loss to the victim:

c. a term of supervised release of not more than five (5) years to follow any
term of imprisonment. (If the Defendant serves a term of imprisonment, is
then released on supervised release, and violates the conditions of
supervised release, the Defendant's supervised release could be revoked
—— even on the last day of the term —- and the Defendant could then be

_ returned to another period of incarceration and a new term of supervised
release, );

d, & mandatory special penalty assessment of $100.00; and

€, restitution as may be ordered by the Court.

5, The parties recognize that the federal sentencing guidelines are advisory, and that

.. the Court is required to consider them in determining the sentence it imposes,
Case 1:18-cr-02832-JCH Document 47 Filed 10/29/20 Page 3 of 9

6. The parties are aware that the Court will decide whether to accept or reject this plea
agreement. The Court may defer its decision as to acceptance or rejection until there has been an
opportunity to consider the presentence report. Pursuant to Federal Rule of Criminal Procedure
11(c\(5), if the Court rejects this plea agreement, the Defendant shall have the right to withdraw
the Defendant’s plea of guilty.

7. Regardless of any other provision in this agreement, the United States reserves the
right to provide to the United States Pretrial Services and Probation Office and to the Court any
information the United States believes may be helpful to the Court including, but not limited to,
information about the recommendations contained in this agreement and any relevant conduct
under U.S.S.G, § 1B1.3.

ELEMENTS OF THE OFFENSE

3. If this matter proceeded to trial, the Defendant understands that the United States
would be required to prove, beyond a reasonable doubt, the following elements for violations of
the charges listed belaw:

18 U.S.C. §§ 1153, 1111, that being, Second De M in India! uniry:

First: Defendant caused the death of John Doe;

_ Second: Defendants killed the victim with malice aforcthought;
Third: The crime occurred in Indian Country; and
Fourth: Defendant is an Indian.

DEFENDANT'S ADMISSION OF FACTS

9, By my signature on this plea agreement, J am acknowledging that I am pleading

guilty because am, in fact, guilty of the offense(s) to which ] am pleading guilty. recognize
Case 1:18-cr-02832-JCH Document 47 Filed 10/29/20 Page 4 of 9

and accept responsibility for my criminal conduct. Moreover, in pleading guilty, 1 acknowledge
that if 1 chose to go to trial instead of entering this plea, the United States could prove facts
sufficient to establish my guilt of the offense(s) to which ] am pleading guilty beyond a
reasonable doubt including any facts alleged in the indictment that increase the statutory
minimum or maximum penalties. | specifically admit the following facts related to the charges
against me, and declare under penalty of perjury that all of these facts are true and correct:

On or about July 12, 2015, I, Garrett Neal, an cnrofled member of the Navajo
Nation, killed John Doe with malice aforethought in Sheep Springs, San Juan
County, New Mexico, which is within the exterior boundaries of the Navajo
Nation in Indian Country, in violation of 18 U.S.C. Sections 1153 and 1111.
Specifically, on July 12, 2015, M.N. and I engaged in a physical altercation
with John Doe at the Sheep Springs Chapter House, In addition to punching
and kicking his bedy while John Dac was an the ground, M.N. and I hit him
with brass knuckles and recks in the head and throat, causing him fatal
injuries. T punched John Doe in the throat and I could hear him trying to
breathe. John Doe tried to run away and did not fight back. John Doe was on
the ground. [hit John Doe with a rock. As a result of our actions, John Doc
died at the scene. I learned later that the cause of John Doe’s death was blunt
force trauma based on the injuries inflicted during the beatings. After John
Doe died, we dragged John Doe’s body to the windmill area and left him there,

10. By signing this agreement, the Defendant admits that there is a factual basis for
each clement of the crime(s) to which the Defendant is pleading guilty. The Defendant agrees
that the Court may rely on any of these facts, as well as facts in the presentence report, to
determine the Defendant’s sentence including, but not limited to, the advisory guideline offense

level.

RECOMMENDATIONS

lk. The United States and the Defendant recommend as follows:

 
Case 1:18-cr-02832-JCH Document 47 Filed 10/29/20 Page 5 of 9

a. The Defendant and the United States have made an AGREEMENT
pursuant to Federal Rule of Criminal Procedure [1(c)(1)(C), that a specific
sentence between 60 months (5 years) to 180 months (15 years) of
imprisonment is the appropriate disposition in this case. This agreement
takes into account the Defendant’s acceptanec of responsibility, with no
further reduction to occur. The remaining components of the Defendant's
sentence including, but not limited to, any fine or restitution and the length
and conditions of supervised release, shall be imposed by the Court after
the presentation of evidence and/or argument by the parties.

b. If the Court accepts the plea agreement, il must inform the Defendant that
the agreed upon disposition will be included in the judgment, and the
Court is bound by the terms of the plea agreement once the Court accepts
the plea agreement,

DEFENDANT’S ADDITIONAL AGREEMENT

12, The Defendant understands the Defendant’s obligation to provide the United
States Pretrial Services and Probation Office with truthful, accurate, and complete information.
. The Defendant represents that the Defendant has complied with and will continue to comply with
this obligation.

13, Except under circumstances where the Court, acting on its own, rejects this plea
agreement, the Defendant agrees that, upon the Defendant's signing of this plea agreement, the
facts that the Defendant has admitted under this plea agreement as set forth above, as well as any

_facts to which the Defendant admits in open court at the Defendant's plea hearing, shall be
Case 1:18-cr-02832-JCH Document 47 Filed 10/29/20 Page 6 of 9

admissible against the Defendant under Federal Rule of Evidence 801(d)(2)(A) in any
subsequent proceeding including a criminal trial, and the Defendant expressly waives the
Defendant's rights under Federal Rule of Criminat Procedure 11(f) and Federal Rule of Evidence
410 with regard to the facts the Defendant admits in conjunction with this plea agreement.

4, By signing this plea agreement, the Defendant waives the right to withdraw the
Defendant’s plea of guilty pursuant te Federal Rule of Criminal Procedure 11(d) unless (1) the
court rejects the plea agreement pursuant to Federal Rule of Criminal Procedure 14(c)(5) or (2)
the Defendant can show a fair and just reason as those terms are used in Rule t 1(d){2)(B) for
requesting the withdrawal. Furthermore, Defendant understands that if the court rejects the plea
agreement, whether or not Defendant withdraws the guilty plea, the United States is relieved of
any obligation it had under the agreement and Defendant shall be subject to prosecution for any
federal, state, or local crime(s) which this agreement otherwise anticipated would be dismissed
or not prosecuted.

15. The Defendant recognizes that this plea agreement has already conferred a benefit
on the Defendant, Consequently, in return for the benefit conferred on the Defendant by entering
into this agreement, the Defendant agrees not to seek a downward departure or variance from the
specific sentence between 60 months (5. years) to 180 months (15 years) of imprisonment as
agreed to by the parties pursuant to Rule {1(c)(1}(C) of the Federal rules of Criminal Procedure.
Ifthe Defendant, in violation of this paragraph, should nevertheless seek a downward departure
or variance including a departure or variance from the guideline Criminal History Category, the
United States shall have the right to treat this plea agreement as null and void and to proceed to

_frial_on all charges before the Court,
Case 1:18-cr-02832-JCH Document 47 Filed 10/29/20 Page 7 of 9

RESTITUTION

 

16. The parties agree that, as part of the Defendant's sentence, the Court will enter an
order of restitution pursuant to the Mandatory Victim's Restitution Act, 18 U.S.C, § 3663A.

WAIVER OF APPEAL RIGHTS

 

17, The Defendant is aware that 28 U.S.C. § 1291 and 18 U.S.C. § 3742 afford a
defendant the right to appeal a conviction and the sentence imposed, Acknowledging that, the
Defendant knowingly waives the right to appeal the Defendant’s conviction(s) and any sentence
including any fine imposed in conformity with this Fed. R, Crim. P. 11{c)(1 )(C) plea agreement,
as well as any sentence imposed below or within the Guideline range upon a revocation of
supervised release in this cause number. In addition, the Defendant agrees to waive any collateral
attack to the Defendant’s conviction(s) and any sentence including any fine, pursuant to 28
U.S.C. §§ 2241, 2255, or any other extraordinary writ, except on the issue of defense counsel's
ineffective assistance,

GOVERNMENT’S ADDITIONAL AGREEMENT

18. Provided the Defendant fulfills the Defendant’s obligations as set out above, the
United States agrees that:

a... ... The United States will not bring additional criminal charges against the
Defendant arising out of the facts forming the basis of the present
indictment.

19. This agreement is limited to the United States Attorney’s Office for the District of
New Mexico and does not bind any other federal, state, or local agencies or prosecuting

__authorities,
Case 1:18-cr-02832-JCH Document 47 Filed 10/29/20 Page 8 of 9

VOLUNTARY PLEA

20. The Defendant agrees and represents that this plea of guilty is freely and
voluntarily made and is not the result of force, threats, or promises (other than the promises set
forth in this agreement and any addenda). The Defendant also represents that the Defendant is
pleading guilty because the Defendant is in fact guilty.

VIOLATION OF PLEA AGREEMENT

21. The Defendant agrees that if the Defendant violates any provision of this
agreement, the United States may declare this agreement null and void, and the Defendant will
thereafter be subject to prosecution for any criminal violation including, but not limited to, any
crime(s) or offense(s) contained in or related to the charges in this case, as well as perjury, false
statement, obstruction of justice, and any other crime committed by the Defendant during this
prosecution.

SPECIAL ASSESSMENT

22. At the time of sentencing, the Defendant will tender (o the United States District
Court, District of New Mexico, 333 Lomas Bivd. NW, Suite 270, Albuquerque, New Mexico
87102, a money order or certified check payable to the order of the United States District
Court in the amount of $100.00 in payment of the special penalty assessment described above.

ENTIRETY OF AGREEMENT

23. This document and any addenda are a complete statement of the agreement in this

case and may not be altered unless done so in writing and signed by all parties. This agreement is

effective upon signature by the Defendant and an Assistant United States Attorney.
Case 1:18-cr-02832-JCH Document 47 Filed 10/29/20 Page 9 of 9

AGREED TO AND SIGNED this.0* tay of Ciotn ber, 2020.

JOHN C. ANDERSON
United States Attorney

NOVALINE D. WILSON
Assistant United States Attorney
Post Office Box 607

Albuquerque, New Mexico 87102
(505) 224-1419

Thave carefully discussed every part of this agreement with my client. Further, I have
fully advised my client of my client’s rights, of possible defenses, of the sentencing factors set
forth in 18 U.S.C. § 3553{a), of the relevant Sentencing Guidelines provisions, and of the
consequences of entering into this agreement, In addition, | have explained to my client the
elements to cach offense to which she/he is pleading guilty. To my knowledge, my client’s
decision to enter into this agreement is an informed and voluntary one.

 

A
AHMAD ASSES
Attorney for the Defendant

Ihave carefully discussed every part of this agreement with my attorney. I understand the
terms of this agreement, and I voluntarily agree to those terms. My attorney has advised me of
my rights, of possible defenses, of the sentencing factors set forth in 18 U.S.C. § 3553(a), of the
relevant Sentencing Guidelines provisions, and of the consequences of entering into this
agreement. (

 

. \
“GARRETT NEAD)

Defendant
